Citation Nr: 1813527	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether termination of Department of Veterans Affairs (VA) compensation benefits effective December 27, 2001, due to "fugitive felon" status was proper.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $55,503.27.


REPRESENTATION

Appellant represented by:	Susan Saidel. Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination by the VA Rating Office (RO) in Philadelphia, Pennsylvania, which found that the Veteran had been paid $55,503.27 more than he was entitled to receive in compensation benefits based on his status as a "fugitive felon" from December 27, 2001, to December 6, 2010.

In January 2013, the Committee on Waivers and Compromises (Committee) denied the Veteran's request for a waiver of recovery of the debt, finding the Veteran at fault in the creation of the debt.  The Veteran perfected an appeal in January 2014.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

Separately, the record shows the Veteran claimed entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) in January 2006.  This was granted in a May 2010 decision, effective April 28, 2010.  The Veteran perfected an appeal of the assigned effective date, and in a September 2011 decision, the Board denied that appeal.  In August 2013, the Court of Appeals for Veterans Claims (Court) affirmed the Board decision.  The Veteran was apprised of his appellate rights and no further action was taken.  Thus, the decision is final.  

However, in February 2016, the RO issued a Statement of the Case (SOC) denying an earlier effective date for the grant of a TDIU.  The list of prior adjudicative actions listed in the SOC did not include several relevant Board decisions and the August 2013 Court decision.  The Veteran submitted a substantive appeal to the SOC in April 2016.  At the March 2017 hearing, with the status of the claim unclear, the undersigned Veterans Law Judge heard testimony arguing for an earlier effective date for TDIU.  In May 2017, the RO issued a letter stating that the February 2016 SOC had been sent in error, as the RO did not have jurisdiction of the matter at that time.  

Based on the chronology of the claim, the Board considers the February 2016 SOC to have been issued in error, to the extent that the claim was denied by the Board, affirmed by the Court, and not appealed further.  The RO did not have jurisdiction over the claim in February 2016.  The April 2016 substantive appeal cannot be construed as an appropriate appeal to the August 2013 Court decision.  Accordingly, the issue of entitlement to an earlier effective date for a TDIU is not properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran was arrested in November 1995 for a felony charge in Atlanta, Georgia.  As a result, he was sentenced to five years of probation.  After his arrest, the Veteran underwent substance abuse treatment at a VA facility in Georgia.  He has testified that he then decided to move to Philadelphia, Pennsylvania, to be with family and that he discussed this with his probation officer.  To his recollection, the probation officer did not prohibit the move or require any other conditions.  The Veteran also believes he paid $500.00 or a similar sum to the court.  There are no records in the claims file to this effect. 

In any event, in January 1997, the Veteran's probation officer filed an affidavit alleging that the Veteran had violated his probation for "failure to report and pay as directed" and a warrant for his arrest was issued.  The warrant was not served upon the Veteran and, according to his testimony, he had no knowledge of its existence.

In December 2004, in Pennsylvania, the Veteran was arrested and convicted of another felony and was incarcerated from January 2005 to June 2005.  He was again incarcerated on a felony charge from May 2006 to February 2008.  In June 2006, he received notice from VA stating that a Social Security Administration data match indicated that he had been incarcerated in 2005 and was still incarcerated in 2006.  His benefit award was reduced accordingly.  In June 2007, the Veteran was notified that due to his two periods of incarceration, an overpayment of $7,904.54 in compensation benefits had occurred.  Following a request for a waiver that was denied, the Veteran agreed to a reduction in his monthly benefits to satisfy the debt and the Veteran has testified that he satisfied the $7, 904.54 debt.  

In April 2011, a computer match conducted by the VA Office of the Inspector General (OIG) indicated that the Veteran had had a felony arrest warrant from January 1997.  A due process letter was sent to the Veteran in September 2011 and October 2011 reporting that VA had been advised by law enforcement authorities that he was identified as a fugitive felon due to being the subject of an outstanding warrant.  The letter informed the Veteran that his benefits would be stopped as of December 27, 2001, which was the effective date of Public Law 107-103, implementing the fugitive felon provisions.  Thereafter, the warrant was eventually cancelled with an effective date of December 7, 2010.  Apparently, the Veteran was not required to fulfill any conditions prior to its cancellation.  

In November 2011, the warrant cancellation notice was submitted to VA.  In August 2012, it was determined that the overpayment in compensation benefits for the period of time the warrant was outstanding was $55,503.27.  However, it is unclear if the $55,503.27 overpayment took into account the two periods of time the Veteran was incarcerated and receiving reduced benefits, or whether it takes into account his satisfaction of the $7,904.54 overpayment caused by the incarceration period.

In these circumstances, a full accounting of the Veteran's benefits is needed before a decision can be rendered on the appealed issues.  It is unclear from the record whether the $55,503.27 is an accurate sum for the December 27, 2001, to December 6, 2010, period for which VA contends he was a fugitive felon.  Additionally, the Veteran has contended that this sum does not account for the two periods of incarceration for which the Veteran received reduced benefits payments, had an overpayment assessed, and for which his benefits payments were reduced to account for the debt.  

Separately, the Veteran has stated that he contacted an OIG official in October 2011 and was told the warrant was the subject of a misdemeanor crime.  The Veteran has also stated at times that he has this determination by OIG in writing; however, there is no documentation of an OIG investigation or determination.  An effort should be made to obtain any records of the Veteran's interaction with the OIG concerning this matter.  

Accordingly, the case is REMANDED for the following action:

1. The RO should thoroughly explain how the totals of the Veteran's compensation benefits payments from December 27, 2001, to December 6, 2010, are calculated and provide the Veteran a full accounting of the resulting overpayment in question.

The RO is asked to specifically address the benefit payment reduction during the Veteran's two periods of incarceration, the resulting overpayment and subsequent payment reduction, and how this has been accounted for in the current overpayment total.

An accounting of the reduction in benefits payments since January 2013 to satisfy the debt caused by the overpayment is also requested.  The current status of the Veteran's benefits payments and any remaining overpayment debt should be included. 

2.  Contact the OIG and request any documentation concerning the Veteran's interaction with that office with respect to the determination of the Veteran's status as a fugitive felon following a January 1997 warrant.  

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




